United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST ROXBURY VA MEDICAL CENTER,
West Roxbury, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0732
Issued: December 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2021 appellant filed a timely appeal from a March 17, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on May 18, 2019, as alleged.
FACTUAL HISTORY
On November 30, 2020 appellant, then a 63-year-old gardener, filed a traumatic injury
claim (Form CA-1) alleging that on May 18, 2019 at approximately 10:00 a.m. he sprained his
1

5 U.S.C. § 8101 et seq.

knee when he stepped out of a truck and onto uneven ground, twisting his knee while in the
performance of duty. On the reverse side of the claim form the employing establishment
acknowledged that appellant was in the performance of duty when the injury occurred and
indicated that its knowledge of the facts comported with appellant’s statement. Appellant stopped
work on March 22, 2020 and returned to work on May 28, 2020.
In a development letter dated December 3, 2020, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary and
provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
requested evidence.
Appellant submitted medical reports dated from November 21, 2016 to November 8, 2017
detailing his treatment for a left knee injury he sustained after stepping out of his truck while at
work. He explained that his left foot was planted on the ground and his knee internally rotated,
causing him pain to his left knee. Appellant treated his injury with rest, ice and ibuprofen and also
missed days of work as a result. On review of x-ray scans Dr. Steven Makovitch, Board-certified
in physical medicine and rehabilitation, diagnosed left knee pain, left knee osteoarthritis and a
possible left knee meniscal injury.
In medical reports dated May 28 to October 23, 2019, Dr. Sucheta Doshi, Board-certified
in family medicine, observed appellant’s history of left knee pain relating to his previous 2016
injury and noted that he injured his left knee again when he planted his left knee and turned
abruptly. She indicated that he missed work on May 16 and 17, 2019 as a result. Dr. Doshi
diagnosed a complex tear of the medial collateral ligament, a grade one sprain of the medial
collateral ligament, and tricompartmental degenerative cartilage defects.
In a December 22, 2020 letter, the employing establishment controverted appellant’s claim,
arguing that it was not clear whether he sustained his injury on May 18 or 28, 2019. It noted that
the medical evidence demonstrated that he previously injured his left knee in 2016 and also
provided an inconsistent history of his injury in relation to the alleged May 18, 2019 employment
incident.
By decision dated January 5, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as he described. It noted that he had not responded to its December 3, 2020 development
questionnaire or provided information clarifying the alleged May 18, 2019 employment incident.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
On January 26, 2021 appellant requested reconsideration of OWCP’s January 5, 2021
decision.
Appellant submitted medical reports dated from November 21, 2016 to April 25, 2018
detailing his treatment for his November 16, 2016 left knee injury.
In a July 31, 2020 diagnostic report, Dr. Anupma Jati, a Board-certified diagnostic
radiologist, performed an x-ray scan of appellant’s left knee, observing chondrocalcinosis and mild
degenerative changes.
2

In an October 19, 2020 medical report, Dr. Matthew Sabatino, a Board-certified orthopedic
surgeon, recounted appellant’s history of left knee pain beginning approximately three years prior
when he stepped out of a truck at work. He reviewed subsequent medical treatment and diagnosed
left knee pain due to mild osteoarthritis and potentially irritation from a meniscal injury.
In a January 20, 2021 statement, appellant clarified that his original left knee injury
occurred on November 21, 2016 when he stepped out of a truck onto an uneven incline. He
indicated that his left knee twisted, felt immediate pain and was unable to put any weight on his
left leg. Appellant noted that he had not had any problems with his left knee prior to this injury.
He went straight to the emergency room after his injury and explained that his kne e felt okay after
a week and had since swelled up every other month. In separate statements of even date, P.C., his
coworker, and J.M., his supervisor, confirmed that they were working with him on the morning on
November 21, 2016 when he injured his left knee. J.M. noted that he noticed that he was limping
and subsequently helped him to the emergency room and helped to drive him home.
In a January 21, 2021 letter, Dr. David Suskin, Board-certified in internal medicine,
explained that appellant injured his left knee on November 21, 2016 when he stepped out of his
truck at work. He underwent a magnetic resonance imaging (MRI) scan of his left knee that
revealed a complex tear of the posterior horn of the medial meniscus and tricompartmental
degenerative changes. Appellant then experienced a recurrence of pain in 2020. He was referred
to orthopedics where he underwent another MRI scan that showed degenerative changes and fullthickness cartilage loss.
By decision dated March 17, 2021, OWCP denied modification of its January 5, 2021
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5

2

Id.

3

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established. 6 Fact
of injury consists of two components that must be considered in conjunction with one another.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged. 7 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.8
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.9 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established. 10 An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on May 18, 2019, as alleged.
Appellant has not established the factual component of his claim as he has insufficiently
explained when the claimed injury occurred. 12 In his November 30, 2020 Form CA-1, he indicated
that on May 18, 2019 he injured his left knee when he stepped out of a truck onto uneven ground
and twisted his knee. Appellant did not submit a detailed account of the alleged injury or any
additional corroborating factual evidence describing how he sustained an injury on May 18, 2019.
The Board has held that such a vague recitation of facts does not support a claimant’s allegation
that a specific event occurred to cause a work-related injury.13

6

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

10

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

11

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

12

See E.C., Docket No. 19-0943 (issued September 23, 2019).

13

M.C., supra note 11; M.B., Docket No. 11-1785 (issued February 15, 2012).

4

OWCP, in its December 3, 2020 development letter, informed appellant of the type of
factual and medical evidence needed to establish his traumatic injury claim. It requested that he
complete an attached questionnaire and provide a detailed factual description of the alleged
employment incident. Appellant, however, did not provide a completed questionnaire and there is
no statement in the record describing the specific alleged employment-related incident. 14
The Board notes that appellant submitted statements dated January 20, 2021 in which he
and two of his coworkers indicated that he had previously injured his left knee at work on
November 21, 2016. However, this evidence does not provide any discussion concerning the
alleged May 18, 2019 employment incident. Thus, the Board finds that he has not established that
he sustained an injury in the performance of duty on May 18, 2019 as alleged because he did not
submit sufficient evidence to establish that he actually experienced the in cident at the time and
place, and in the manner alleged. 15
Appellant has not provided a sufficient description of the alleged employment incident and
the mechanism by which he sustained an injury; therefore, the Board finds that he has not met his
burden of proof. 16 As appellant has not met his burden of proof to establish that an incident
occurred in the performance of duty, as alleged, it is unnecessary to address the medical evidence
of record regarding causal relationship.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on May 18, 2019, as alleged.

14

See M.F., supra note 9.

15

Supra note 12.

16

H.D., Docket No. 15-1698 (issued May 4, 2016).

17

J.C., Docket No. 19-0542 (issued August 14, 2019); see M.P., Docket No. 15-0952 (issued July 23, 2015);
Alvin V. Gadd, 57 ECAB 172 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the March 17, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

